Name: Council Regulation (EC) No 1827/94 of 18 July 1994 opening and providing for the administration of a Community tariff quota for rum, tafia and arrack originating in the overseas countries and territories (OCT) associated with the European Community (1994 to 1995)
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  executive power and public service
 Date Published: nan

 27. 7. 94 Official Journal of the European Communities No L 191 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1827/94 of 18 July 1994 opening and providing for the administration of a Community tariff quota for rum, tafia and arrack originating in the overseas countries and territories (OCT) associated with the European Community (1994 to 1995) the period 1 July 1994 to 30 June 1995 must be fixed at 1 6 740 hectolitres of pure alcohol ; Whereas equal and continuous access to the said quota should be ensured for all Community importers and the rates laid down for the quotas should be applied consis ­ tently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas the decision for the opening of tariff quotas in fulfilment of its international obligations should be taken by the Community ; whereas, to ensure the efficient common administration of these quotas, however, there is no obstacle to authorizing the Member States to draw from the quota volumes the necessary quantities corres ­ ponding to actual imports ; whereas, however this method of administration requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Community ('), and in particular Annex V thereto, Having regard to the proposal from the Commission, Whereas Annex V to Decision 91 /482/EEC provides for rum, tafia and arrack to be imported into the Community free of customs duties within the limits of a Community tariff quota ; Whereas until 31 December 1995 the Community sets the quantities which may be imported free of customs duties ; whereas under the terms of the said Annex, the volume of the quota for the years 1994 and 1995 will be that of the previous year increased by 1 740 hectolitres of pure alcohol ; Whereas, the volume of the annual tariff quota for the period 1 July 1993 to 30 June 1994 is 15 000 hectolitres of pure alcohol ; whereas this volume is to be increased by 870 hectolitres of pure alcohol for the second half of 1994 and by 870 hectolitres of pure alcohol for the first half of 1 995 ; whereas the volume of the annual tariff quota for HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1994 to 30 June 1995 the following products originating in the overseas countries and territo ­ ries associated with the European Community shall be imported into the Community free of customs duty within the limits of the relevant Community tariff quota shown below : Order No CN code Description Quota volume (in hi of pure alcohol) Quota duty 09 1621 2208 40 10 Rum, tafia and arrack 16 740 Free 2208 40 90 2208 90 1 1 2208 90 19 (') OJ No L 263, 19 . 9 . 1991 , p. 1 . No L 191 /2 Official Journal of the European Communities 27 . 7. 94 2. The rules of origin applicable to the products referred to in paragraph 1 shall be those laid down in Annex II to Decision 91 /482/EEC. Article 2 The tariff quota referred to in Article 1 shall be adminis ­ tered by the Commission, which may take all appropriate administrative measures to ensure the effective adminis ­ tration thereof. Article 3 If an importer presents in a Member State a declaration of entry for free circulation together with a request for prefe ­ rential treatment for a product covered by this Regulation , and the declaration is accepted by the customs authorities, the Member State concerned shall inform the Commis ­ sion and draw an amount corresponding to these require ­ ments from the quota volume. Requests to draw from the quota, indicating the date of acceptance of the said declarations, must be transmitted to the Commission without delay. Drawings shall be granted by the Commission by reference to the date of acceptance by the customs autho ­ rities of the Member State concerned, of the declarations of entry for free circulation, provided the residual balance so permits. If a Member State does not use the quantities drawn, it shall return them to the quota as soon as possible. If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis. The Member States shall be informed by the Commission of the drawings granted. Article 4 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quota as long as the residual balance so permits . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1994. For the Council The President K. KINKEL